DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/11/2021 has been entered.

Claim Status
Claims 1-4, 9, 12-15, and 17 are pending.
Claims 5-8, 10-11, 16, and 18-33 were cancelled.
Claims 1-4, 9, 12-15, and 17 have been examined.

Priority
This application is a 371 of PCT/EP2018/056362 filed on 10/29/2018, which claims foreign applications EPO 17160717.9 filed on 03/14/2017.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/11/2021 is in compliance 

Withdrawn Rejection
The rejection of claims 1-4 and 17 under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Cushman et al. is withdrawn because Cushman et al. do not teach the new limitation of xyloglucan.
The rejection of claims 9 and 12-13 under 35 U.S.C. 103 as being unpatentable over Cushman et al. in view of Burger et al. and Ajandouz et al. is withdrawn because Cushman et al. do not teach xyloglucan.
The rejection of claims 14-15 under 35 U.S.C. 103 as being unpatentable over Cushman et al. in view of Burger et al. in view of Ajandouz et al. and further in view of Nie et al. is withdrawn because Cushman et al. do not teach xyloglucan.
The ODP rejection between this instant invention and the application 16/099,289 (US 10,780,146 B2) is withdrawn because specification of US 10,780,146 B2 does not disclose treatment of inflammatory skin diseases. 

New Ground of Rejection
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

s 1-2, 4, and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Di Fulvio et al. (EP 3103438 A1) and evidenced by Garcia-Nicolas et al. (J Virol . 2018 Nov 27;92(24): e01091-18.).
Claim 1 is drawn to a method for topical treatment/prevention of a skin disease due to a disturbance of the layered-structure of the skin (e.g. inflammatory skin disorder in claim 2) comprising a step of administering a combination comprising a pea protein and xyloglucan to a subject in need.
Di Fulvio et al. teach a topical nasal composition comprising xyloglucans as an anti-inflammatory agent [0013] for use in the treatment of nasal congestion [Abstract, claim 1] and 
    PNG
    media_image1.png
    503
    467
    media_image1.png
    Greyscale
inflammation of nasal mucosa [0003]. Di Fulvio et al. teach nasal congestion is the result of inflammation and swelling of the tissues lining the nasal passages [0002-0003]. Garcia-Nicolas et al. is recited as evidenced to show nasal passage skin structure comprising nasal mucosa epithelium as follows (p10, Fig 10), reading on treating a skin disease due to a disturbance of the layered-structure of the skin (inflammatory skin disorder). Di Fulvio et al. teach the topical nasal composition further comprising pea protein [0019, claim 4], reading on the limitation of a combination comprising a pea protein and xyloglucan in claim 1.
With respect to claim 2, Di Fulvio et al. teach the treated disease is rhinitis, an inflammation of the nasal skin mucosa [0001-0003, claim 2].

With respect to claim 12, Di Fulvio et al. teach the weight ratio of xyloglucan to pea protein at 1:1 (claim 4).
Therefore, the reference is deemed to anticipate the instant claims above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
1.	Claim 13 is further rejected under 35 U.S.C. 103 as being unpatentable over Fulvio et al. (EP 3103438 A1) and evidenced by Garcia-Nicolas et al. (J Virol . 2018 Nov 27;92(24): e01091-18.).
Claim 13 is drawn to the weight ratio of xyloglucan:pea protein is 30:70.
prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976)”. In the present case, the weight ratio 30:70 (42.85%) as claimed lies inside ranges taught by Fulvio et al. between 1:30 (3.33%) and 1:0.5 (200%).
One of ordinary skill in the art before the effective filing date would have been motivated to optimize the weight ratio of xyloglucan:pea protein in a topical composition because Fulvio et al. teach the weight ratio of xyloglucan to protein optimized ranges between 1:0.5 and 1:30 with expected success [0020] to treat a skin inflammatory disorder (e.g., inflammation of nasal mucosa [0002-0003]). 
Thus, the invention as a whole is prima facie obvious over the references, especially in the absence to the contrary.

2.	Claims 1-4, 12-13, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Fulvio et al. (EP 3103438 A1) in view of Giori et al. (US 2013/0136813 A1) and Burgalass et al. (European Journal of Ophthalmology. 2000; 10(1): pp. 71-76.).
Claim 1 is drawn to a method for topical treatment/prevention of a skin disease due to a disturbance of the layered-structure of the skin (e.g. inflammatory skin disorder in claim 2) comprising a step of administering a combination comprising a pea protein and xyloglucan to a subject in need.
Di Fulvio et al. teach a topical nasal composition comprising xyloglucans as an anti-inflammatory agent [0013] for use in the treatment of nasal congestion [Abstract, claim 1] and 
Di Fulvio et al. teach a combination of pea protein and xyloglucan to treat inflammation of nasal mucosa [0003], but do not explicitly teach the use of a combination of pea protein and xyloglucan to treat a skin inflammatory disease of atopic dermatitis, psoriasis, or rosacea.
Giori et al. teach anti-inflammatory composition comprising tamarind seed polysaccharide (TSP) for topical administration in the treatment of inflammatory diseases of the skin and mucosa [Abstract, 0007]. Burgalass et al. is recited as evidence to show tamarind seed polysaccharide same as xyloglucan (Title). Giori et al. teach the term “skin” including the epithelial tissue and the term “mucosa” including the nasal mucosa barrier [0038]. Giori et al. teach a topical composition comprising xyloglucan (TSP) administered directly to inflamed area of the skin or mucosa and/or to the surrounding area [0039-0040]. Giori et al. further teach the treated inflammatory skin diseases comprising atopic dermatitis and psoriasis [0041-0042]. Because Giori et al. teach a topical composition comprising xyloglucan (TSP) can be used to treat both skin inflammation and nasal inflammation [0038], one of ordinary skill in the art would have been taught and/or motivated to administer a combination of pea protein and xyloglucan (as taught by Di Fulvio et al.) to treat a skin inflammatory skin diseases atopic dermatitis and psoriasis as taught by Giori et al. [0041-0042], reading on claims 1-3.
With respect to claim 4, Giori et al. teach the topical composition further comprising an excipient of solvents, surfactant, and/or emulsifiers [0030].
With respect to claim 12, Di Fulvio et al. teach the weight ratio of xyloglucan to pea protein at 1:1 (claim 4).
prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976)”. In the present case, the weight ratio 30:70 (42.85%) as claimed lies inside ranges taught by Fulvio et al. between 1:30 (3.33%) and 1:0.5 (200%).
With respect to claim 17, Giori et al. teach the topical composition in the form of cream, ointment, gel, or lotion (claim 7).
One of ordinary skill in the art before the effective filing date would have been taught to combine Fulvio’s topical anti-inflammatory composition with Giori’s method of administering the topical composition because Giori et al. teach a topical composition comprising xyloglucan (TSP) can be used to treat both skin inflammation and nasal mucosa inflammation [0038]. The combination would have reasonable expectation of success because both references teach a method of using a topical anti-inflammatory composition comprising tamarind seed polysaccharides of xyloglucans to treat inflammation.
Thus, the invention as a whole is prima facie obvious over the references, especially in the absence to the contrary.

3.	Claims 9 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Fulvio et al. in view of Giori et al. and Burgalass et al. as applied to claims 1-4, 12-13, 17 and further in view of Burger et al. (US 2008/0299281 Al, previously cited 5/13/2020) and Ajandouz et al. (J. Agric. Food Chem. 1999, 47, 1786-1793, previously cited 5/13/2020).
Claim 9 is drawn to the combination of pea protein and xyloglucan obtained by the 
(a) preparing a solution comprising the pea protein and xyloglucan and an polar solvent; wherein: the weight ratio of xyloglucan and pea protein from 20:80 to 60:40, and pH of the solution is 8.0 to 10.5; and
(b) performing a Maillard reaction by heating the solution of step (a) to conjugate the pea protein and xyloglucan covalently.
Fulvio et al. in view of Giori et al. and Burgalass et al. teach the therapeutic composition comprising the weight ratio of xyloglucan to protein between 1:0.5 and 1:30 [See Fulvio et al. 0020] and excipients of solvents and/or emulsifiers [See Giori et al. 0030].
Fulvio et al. in view of Giori et al. and Burgalass et al. do not explicitly teach pea protein covalently linked to xyloglucan via Maillard reaction.
Burger et al. teach emulsifiers and emulsions (Title). Burger et al. suggest a protein covalently linked to polysaccharide via heating to stabilize emulations [0086] and further suggest the conjugation reaction is Maillard reaction well-known in the art [0006]. Burger et al. show the conjugated protein is a pea protein (PP) [0027, 0049-Table 4]. Burger et al. suggest the weight ratio of protein to polysaccharide is in the range from 1:0.9 to 1:10 [0011]. Because Burger et al. suggest pea protein covalently linked to a polysaccharide (e.g., Fulvio’s xyloglucan) to stabilize emulations, one of ordinary skill in the art would have been taught and/or motivated to conduct Maillard reaction for pea protein covalently conjugated to xyloglucan.
Fulvio et al. in view of Giori et al. in view of Burgalass et al. and in view of Burger et al. do not explicitly teach a pH of conducting Maillard reaction between pH 8.0 and 10.5.

    PNG
    media_image2.png
    295
    419
    media_image2.png
    Greyscale
Ajandouz et al. teach "Nonenzymatic Browning Reaction of Essential Amino Acids: Effect of pH on Caramelization and Maillard Reaction Kinetics" (Title). Ajandouz et al. show pH of a Maillard Reaction is a result effective variable, which can be routinely optimized between pH 4 and 12 shown as follows (Abstract; p1791, Fig 5), reading on the limitations of (a) and (b) in claims 9.
With respect to claim 14, Ajandouz et al. suggest a Maillard Reaction is performed in solution heated to 100ºC at pH 10.0 for cross-linking a sugar to a side chain of amino acid side chain (p1792, Table 2, legend), reading on steps (i) to (iv) in claim 14.
One of ordinary skill in the art before the effective filing date would have been suggested and/or motivated to combine the teachings (Fulvio et al. in view of Giori et al. in view of Burgalass et al.) with Burger’s teaching of covalently conjugation of pea protein to polysaccharide because Burger et al. suggest a protein covalently linked to polysaccharide via heating to stabilize emulations [0086] and further suggest the conjugation reaction is Maillard reaction well-known in the art [0006]. The combination would have reasonable expectation of success because the references teach a composition comprising pea protein, polysaccharide and an emulsifier (See Giori et al. 0030 and Giori et al. [0019]).
One of ordinary skill in the art before the effective filing date would have been taught to combine the teachings (Fulvio et al. in view of Giori et al. in view of Burgalass et al. in view of Burger et al.) with Ajandouz’s teaching of pH to perform a Maillard reaction because Ajandouz et al. show pH of a Maillard Reaction is a result effective variable, which can be routinely 
Thus, the invention as a whole is prima facie obvious over the references, especially in the absence to the contrary.

4.	Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Fulvio et al. in view of Giori et al. and Burgalass et al., and further in view of Burger et al. and Ajandouz et al. as applied to claims 1-4, 9, 12-14, 17, and further in view of Purlis et al. (Journal of Food Engineering 99 (2010) 239–249). 
Claim 15 is drawn to the combination comprising the pea protein and the xyloglucan is a conjugated product obtained by the steps of:
(a) preparing a solution comprising the pea protein, xyloglucan, and water, the weight ratio between xyloglucan and pea protein being 30:70, and the pH of the solution being from 9.5 to 10.5, and
(b) performing Maillard reaction by heating the solution resulting from step (a) at a temperature of 160°C.
Fulvio et al. in view of Giori et al. and Burgalass et al., and further in view of Burger et al. and Ajandouz et al. teach a conjugate of pea protein and the xyloglucan obtained by Maillard reaction as applied to claims 1-4, 9, 12-14, 17 and step (a) of claim 15.
Fulvio et al. in view of Giori et al. and Burgalass et al., and further in view of Burger et al. and Ajandouz et al. do not explicitly teach the temperature of Maillard reaction at 160°C.
Purlis teaches the formation of colour is due to the Maillard reaction, and caramelization 
One of ordinary skill in the art before the effective filing date would have been taught to combine the teachings (Fulvio et al. in view of Giori et al. and Burgalass et al., and further in view of Burger et al. and Ajandouz et al.) with Purlis’s temperature of Maillard reaction because Purlis teaches the temperature of Maillard reaction is a result effective variable which can be optimized by temperature and reaction time (p245, Table 3, Bread crisp). The combination would have reasonable expectation of success because the references teach Maillard reaction for conjugation of a sugar to proteins.
Thus, the invention as a whole is prima facie obvious over the references, especially in the absence to the contrary.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
1.	Claims 1-4, 9, 12-13, and 17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 3 of U.S. Patent No. US 10,780,146 B2 (the ‘146 patent) in view of Giori et al. (US 2013/0136813 A1) and Burgalass et al. (European Journal of Ophthalmology. 2000; 10(1): pp. 71-76.).


    PNG
    media_image3.png
    528
    590
    media_image3.png
    Greyscale

Claim 3 of the ‘146 patent disclosed the treated gastrointestinal disorder is an intestinal mucosa inflammatory disorder.
Claims 1 or 3 of the ‘146 patent does not disclose the use of the xyloglucan conjugated pea protein to treat a skin inflammatory disorder.
Giori et al. teach anti-inflammatory composition comprising tamarind seed polysaccharide (TSP) for topical administration in the treatment of inflammatory diseases of the skin and mucosa [Abstract, 0007]. Burgalass et al. is recited as evidence to show tamarind seed polysaccharide same as xyloglucan (Title). Giori et al. teach the term “skin” including the epithelial tissue and the term “mucosa” including gastrointestinal and nasal mucosa barrier [0038]. Because Giori et al. teach the use of an anti-inflammatory composition comprising xyloglucan to treat inflammatory diseases of the skin and gastrointestinal mucosa [0038], one of 
With respect to the instant claim 3, Giori et al. teach the treated inflammatory skin diseases comprising atopic dermatitis and psoriasis [0041-0042].
With respect to the instant claim 4, Giori et al. teach the topical composition further comprising an excipient of solvents, surfactant, and/or emulsifiers [0030].
Claim 1 of the ‘146 patent disclosed the conditions of Maillard reaction, further satisfying the instant claim 9.
Claim 1 of the ‘146 patent disclosed the weight ratio of xyloglucan:pea protein is 30:70 to 50:50, satisfying the instant claims 12-13.
With respect to the instant claim 17, Giori et al. teach the topical composition in the form of cream, ointment, gel, or lotion (claim 7).

2.	Claims 14-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 3 of U.S. Patent No. US 10,780,146 B2 (the ‘146 patent) in view of Giori et al. (US 2013/0136813 A1) and Burgalass et al. (European Journal of Ophthalmology. 2000; 10(1): pp. 71-76.) as applied to claims 1-4, 9, 12-13, 17, and further in view of Purlis et al. (Journal of Food Engineering 99 (2010) 239–249).
Claims 1 and 3 of the ‘146 patent in view of Giori et al. (US 2013/0136813 A1) and Burgalass et al. teach a conjugate of pea protein and the xyloglucan obtained by Maillard reaction as applied to claims 1-4, 9, 12-13, and 17.
Claims 1 and 3 of the ‘146 patent in view of Giori et al. (US 2013/0136813 A1) and Burgalass et al. do not explicitly teach the temperature of conducting Maillard reaction.


Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIA-HAI LEE whose telephone number is (571)270-1691.  The examiner can normally be reached on Mon-Fri from 9:00 AM to 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry D. Riggs can be reached on 571-270-3062.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 

/J.L/Examiner, Art Unit 1658                                                                                                                                                                                                        
14-August-2021




/LARRY D RIGGS II/            Supervisory Patent Examiner, Art Unit 1658